Citation Nr: 0740923	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hand disorder, 
other than scars.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in February 2007 for additional development.


FINDING OF FACT

The medical evidence of record shows that the veteran's right 
hand middle finger disorder is related to military service.


CONCLUSION OF LAW

A right hand middle finger disorder, other than scars, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for a right hand 
disorder, other than scars, as the Board is taking action 
favorable to the veteran by granting service connection for 
the right hand middle finger.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he sustained 
a laceration to the third finger of his right hand in October 
1952.  

After separation from military service, a February 1956 VA 
medical examination report stated that the veteran sustained 
a laceration of the palm and middle finger of his right hand 
after an accident during military service.  The veteran 
complained of numbness in his middle finger.  On physical 
examination, there was a scar across the palmar aspect of the 
veteran's right hand and his right middle finger.  No 
disability of the right hand was noted other than the scar.

A February 2001 VA medical note stated that the veteran 
complained of pain and swelling for the previous three days 
after he slipped, fell, and landed on his right wrist.  On 
physical examination, there was minimal swelling of the right 
wrist.  The medial, ulnar, and radial nerves were intact and 
there was tenderness at the mid carpus.  The assessment was 
status post avulsion fracture of the triquetrium of the right 
wrist.  The examiner stated that the injury was stable with 
minimal pain that should resolve in 2 to 3 weeks.

In an August 2003 VA orthopedic examination report, the 
veteran complained of right hand pain for over 20 years.  He 
reported that he experienced pain a couple times of week with 
the pain at the base of the right thumb and wrist level.  The 
veteran reported difficulty lifting objects over 10 pounds 
with his right hand and some weakness with his grip.  On 
physical examination, the veteran was able to do all 
opposition movements with mild pain at the base of the thumb 
area.  There was tenderness in the base of the 1st metacarpal 
joint, mild grip weakness, and limitation of motion of the 
right wrist.  The diagnoses were moderate to severe 
hypertrophic changes in the 1st metacarpal phalangeal joint 
and a scar of the right palm that did not cause functional 
limitation.  The examiner stated that the veteran's diagnosis 
was "less likely than not [the] result of [a] service 
injury.  Since [the veteran] had [a] more recent injury in 
[February 2002] and chronic [degenerative joint disease] 
changes on x-ray and a history of treatment for arthritis of 
other joints."

In a July 2007 VA hand, thumb, and fingers examination 
report, the veteran complained of intermittent pain in the 
right middle finger on a daily basis.  He stated that at the 
time of the examination there was no pain, but during an 
acute flare-up, he rated the pain at a level of 9 on a scale 
from 1 to 10.  The veteran reported that during a flare-up, 
the pain would last from 1 to 12 hours.  After physical 
examination, the diagnosis was status post 
avulsion/laceration of the volar middle finger.  The examiner 
opined "that the problems this [veteran] is experiencing 
with his right hand middle finger [are] as least as likely 
than not related to his initial injury that he incurred while 
in service in 1952, while in the armed services.

The medical evidence of record shows that the veteran's 
currently diagnosed right hand middle finger disorder is 
related to military service.  His service medical records 
show that he injured the palmer surface and middle finger of 
his right hand during military service in October 1952.  A 
February 1956 VA medical examination report, conducted 
approximately 6 months after the veteran was separated from 
active duty, found that the veteran continued to experience 
symptoms from the earlier right hand injury.  The July 2007 
VA hand, thumb, and fingers examination report stated that 
the veteran continued to experience symptoms in the same area 
that was injured in October 1952 and the examiner who wrote 
that report stated that the symptoms were likely related to 
the in-service right hand injury.

The Board notes that the examiner who wrote the August 2003 
VA orthopedic examination report stated that the veteran's 
right hand disorder was not related to the in-service injury.  
However, the August 2003 report focused on complaints in the 
right wrist area, not the right middle finger area.  The 
medical evidence of record shows that the veteran injured his 
right wrist in February 2001 and that this injury was not 
incurred in active military service.  The August 2003 report 
did not mention the veteran's right middle finger in any 
manner outside of references to the scar in that area.  
Accordingly, the opinion provided in the August 2003 report 
is not competent, as it is based on symptoms in the wrong 
area of the veteran's right hand.  As such, the only 
competent medical evidence of record that discusses the 
etiology of the veteran's right middle finger symptoms is the 
July 2007 VA hand, thumb, and fingers examination report.  
This report stated that the veteran's symptoms were related 
to an injury sustained during military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's right hand middle finger 
disorder is related to his military service and therefore, 
service connection for a right hand disorder, other than 
scars, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hand middle finger disorder, 
other than scars, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


